Citation Nr: 1747816	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition).

2.  Entitlement to service connection for degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board, in part, determined that new and material evidence had been received to reopen the issues of entitlement to service connection for degenerative changes of the cervical and thoracolumbar spines, and remanded them on a direct basis for additional evidentiary development (any pertinent records from the Social Security Administration).  In May 2017, the Board remanded these issues for additional evidentiary development (VA examinations and medical opinions), and they have been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Additional VA medical opinions are needed for the issues of entitlement to service connection for degenerative changes of the cervical spine and of the thoracolumbar spine.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the May 2017 Board remand directives, the Veteran was afforded VA Disability Benefits Questionnaire (DBQ) examinations for neck (cervical spine) and back (thoracolumbar spine) conditions in August 2017.

The Board acknowledges that the examiner concluded, with an adequate rationale, that there is no clear and unmistakable objective evidence that a neck injury and disability occurred prior to service.  Nevertheless, the examiner also provided the following opinions.

The examiner opined " [i]t is less likely as not that the Veteran's current cervical spine condition is related to his claimed service or the in-service Adenovirus vaccination" and "[i]t is less likely as not that the Veteran's claimed 'broken neck' sustained in October 1979 has caused or aggravated his current neck disability."  The examiner explained "[t]he objective evidence finds absence of the Veteran's current cervical spine condition being related to his claimed service or the in-service Adenovirus vaccination."

The examiner also opined "[t]he diagnosis of degenerative changes of lumbar spine is less likely as not etiologically linked to his claimed service or the in-service Adenovirus vaccination," and explained that "[t]he objective evidence finds absence of the diagnosis of degenerative changes of lumbar spine being etiologically linked to his claimed service or the in-service Adenovirus vaccination."

The Board finds these opinions were provided without adequate rationales as the VA examiner did not explain how they were based on the Veteran's specific case and medical history during and since separation from service.  Although the examiner noted the opinions were based on the clinical evaluations and reviewing the medical records, the rationales were solely based on the absence of documented evidence of a link to service.

The Veteran's representative asserted in an October 2017 written brief that the August 2017 VA DBQ examination reports and medical opinions are inadequate because the VA examiner is identified as a vascular neurologist, rather than an orthopedic surgeon, with the requisite expertise in the relevant field.  A VA examiner is presumed to have properly discharged his or her duties as a health professional in a review of the record, in interviewing the Veteran, and in supporting his or her opinion with medical analysis applied to significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  The presumption of regularity is only rebuttable by clear evidence to the contrary, which has not been provided in this case.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain additional VA medical opinions from a qualified clinician for the Veteran's musculoskeletal disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the examiner is to presume, for purposes of this remand, that the Veteran's current cervical spine disability did not pre-exist his military service, as the prior examiner's reasoning with regard to this conclusion is adequate.

The examiner must provide the following opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's:

a)  degenerative changes of the cervical spine began during active service, is related to an incident of service, to include the Adenovirus vaccination.

b)  degenerative changes of the thoracolumbar spine began during active service or is related to an incident of service, to include the Adenovirus vaccination.

The examiner must provide a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

